Citation Nr: 0309054	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a pituitary 
macroadenoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1984, and on active duty for training from July 1974 to 
December 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2003, the Board 
undertook additional development of the evidence.  The case 
is again before the Board for appellate consideration.


FINDINGS OF FACT

A pituitary macroadenoma is deemed to have begun during the 
veteran's period of active service.


CONCLUSION OF LAW

Pituitary macroadenoma was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, to 
include such disabilities as a pituitary macroadenoma, when 
that disability is manifested to a compensable degree within 
a year after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2002).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

The veteran's service medical records, to include the reports 
of all medical examinations, do not indicate the presence of 
a pituitary macroadenoma, or of any medical problems that 
have specifically been attributed to the presence of that 
disorder.  Private medical records dated beginning in 1997 
show that he was accorded treatment for a brain lesion that 
was later diagnosed as a pituitary macroadenoma.

However, the report of an April 2003 VA examination, 
conducted pursuant to a review of the veteran's claims file, 
notes the presence of an obviously slow growing mass with 
apparent compromise of pituitary function, and findings by 
the examiner that, "[g]iven the slow growing nature of the 
tumor, [the veteran] could, as likely as not, have had onset 
during his 10 (sic) years in the military."  Similarly, a 
private physician, in a statement dated in August 2000, 
indicated that, based on the veteran's complaints of chronic 
headaches dating back to military service, it was possible 
that the pituitary tumor was present at that time.

The evidence, in the form of these two medical opinions, 
demonstrates that the veteran's pituitary macroadenoma began 
during his period of active service.  The Board accordingly 
finds that service connection for pituitary macroadenoma is 
appropriate.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002) (VCAA).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication due to any 
failure by VA to comply sufficiently with the provisions of 
the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The additional delay in the adjudication of this issue that 
would result from a remand solely to allow the RO to apply 
the VCAA, or to address due process concerns raised pursuant 
to Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003), would not be justified.


ORDER

Service connection for pituitary macroadenoma is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

